446 U.S. 1301
100 S.Ct. 1868
64 L.Ed.2d 214
Edward V. HANRAHAN et al.v.Iberia HAMPTON et al.  Marlin JOHNSON et al.  v.  Iberia HAMPTON et al
No. 79-912
No. 79-914
Supreme Court of the United States
April 30, 1980

On Motion to recuse.
Mr. Justice REHNQUIST.
Plaintiffs-respondents and their counsel in these cases have moved that I "be recused from the proceedings in this case" for the reasons stated in their 14-page motion and their five Appendices filed with the Clerk of this Court on April 3, 1980. The motion is opposed by the state-defendant petitioners in the action.  Since generally the Court as an institution leaves such motions, even though they be addressed to it, to the decision of the individual Justices to whom they refer, see Jewell Ridge Coal Corp. v. Mine Workers, 325 U.S. 897, 65 S.Ct. 1550, 89 L.Ed. 2007 (1945) (denial of petition for rehearing) (Jackson, J., concurring), I shall treat the motion as addressed to me individually.  I have considered the motion, the Appendices, the response of the state defendants, 28 U.S.C. § 455 (1976 ed. and Supp. II), and the current American Bar Association Code of Judicial Conduct, and the motion is accordingly


1
Denied.